                      Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 1 of 31
Debtor     Lonestar Resources US Inc.                                                  Case number (if known)
           Name


Fill in this information to identify the case:
Debtor Name           Lonestar Resources US Inc.
United States Bankruptcy Court for the:
Southern                                     District of      Texas
                                                              (State)                                                                    ☐ Check if this is an
Case number (If known):                                                 Chapter       11                                                     amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.

1.         Debtor’s name                         Lonestar Resources US Inc.


2.         All other names debtor used
           in the last 8 years
           Include any assumed names,
           trade names, and doing
           business as names




3.         Debtor’s federal Employer             8      1      – 0          8     7        4   0     3     5
           Identification Number (EIN)


4.         Debtor’s address                      Principal place of business                               Mailing address, if different from principal place
                                                                                                           of business
                                                 111 Boland Street, Suite 300
                                                 Number       Street                                       Number     Street


                                                 Fort Worth             Texas                      76107
                                                 City                   State                  ZIP Code    City                State                ZIP Code


                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                                 Tarrant
                                                 County
                                                                                                           Number     Street




                                                                                                           City                State                ZIP Code


5.         Debtor’s website (URL)                www.lonestarresources.com


6.         Type of debtor                        ☒      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                                 ☐      Partnership (excluding LLP)

                                                 ☐      Other. Specify:




                                                                                                                                                          Page 1
                   Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 2 of 31
Debtor    Lonestar Resources US Inc.                                            Case number (if known)
          Name



7.       Describe debtor’s business        A. Check one:
                                           ☐     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           ☐     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           ☐     Railroad (as defined in 11 U.S.C. § 101(44))
                                           ☐     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           ☐     Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           ☐     Clearing Bank (as defined in 11 U.S.C. § 781 (3))
                                           ☒     None of the above


                                           B. Check all that apply:
                                           ☐     Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           ☐     Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                 § 80a-3)
                                           ☐     Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              https://www.uscourts.gov/four-digit-national-association-naics-codes
                                                  2      1       1        1


8.       Under which chapter of the        Check one:
         Bankruptcy Code is the
         debtor filing?                    ☐     Chapter 7

                                           ☐     Chapter 9

                                           ☒     Chapter 11. Check all that apply:
         A debtor who is a “small                            ☐       The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
         business debtor” must check                                 aggregate noncontingent liquidated debts (excluding debts owed to insiders or
         the first sub-box. A debtor as                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
         defined in § 1182(1) who elects                             recent balance sheet, statement of operations, cash-flow statement, and federal
         to proceed under subchapter V                               income tax return or if any of these documents do not exist, follow the procedure in
         of chapter 11 (whether or not                               11 U.S.C. § 1116(1)(B).
         the debtor is a “small business
         debtor”) must check the                             ☐       The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
         second sub-box.                                             noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                     less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                     Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                     statement of operations, cash-flow statement, and federal income tax return, or if
                                                                     any of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                                     1116(1)(B).

                                                             ☒       A plan is being filed with this petition.

                                                             ☐       Acceptances of the plan were solicited prepetition from one or more classes of
                                                                     creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             ☒       The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                     Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                     Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                     Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             ☐       The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                                     Rule 12b-2.
                                           ☐     Chapter 12




                                                                                                                                                      Page 2
                    Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 3 of 31
Debtor    Lonestar Resources US Inc.                                         Case number (if known)
          Name



9.       Were prior bankruptcy cases       ☒ No
         filed by or against the debtor
         within the last 8 years?          ☐ Yes     District                     When                                Case Number

                                                                                                MM / DD / YYYY
         If more than 2 cases, attach a
         separate list.                              District                     When                                Case Number

                                                                                                MM / DD / YYYY


10.      Are any bankruptcy cases          ☐ No
         pending or being filed by a
         business partner or an            ☒ Yes     Debtor      See attached Schedule 1                              Relationship     See Attached
         affiliate of the debtor?                                                                                                      Schedule 1

                                                     District    Southern District of Texas                           When             Contemporaneously
         List all cases. If more than 1,
         attach a separate list.                                                                                                       MM / DD / YYYY
                                                     Case number, if known


11.      Why is the case filed in this     Check all that apply:
         district?
                                           ☐   Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.
                                           ☒   A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                               district.


12.      Does the debtor own or have       ☒   No
         possession of any real
         property or personal              ☐   Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
         property that needs                   needed.
         immediate attention?
                                                     Why does the property need immediate attention? (Check all that apply.)

                                                     ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health
                                                          or safety.
                                                          What is the hazard?

                                                     ☐    It needs to be physically secured or protected from the weather.

                                                     ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                          securities-related assets or other options).

                                                     ☐    Other



                                                     Where is the property?

                                                                                  Number      Street




                                                                                  City                    State                      ZIP Code


                                                     Is the property insured?

                                                     ☐    No

                                                     ☐    Yes.     Insurance agency

                                                                   Contact name

                                                                   Phone




                                                                                                                                                     Page 3
                   Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 4 of 31
Debtor    Lonestar Resources US Inc.                                        Case number (if known)
          Name



         Statistical and administrative information


13.      Debtor’s estimation of           Check one:
         available funds
                                          ☒     Funds will be available for distribution to unsecured creditors.
                                          ☐     After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                                creditors.


14.      Estimated number of              ☐     1-49                          ☒     1,000-5,000                     ☐    25,001-50,000
         creditors
                                          ☐     50-99                         ☐     5,001-10,000                    ☐    50,001-100,000
         (on a consolidated basis)        ☐     100-199                       ☐     10,001-25,000                   ☐    More than 100,000
                                          ☐     200-999


15.      Estimated assets                 ☐     $0-$50,000                    ☐     $1,000,001-$10 million          ☒    $500,000,001-$1 billion
                                          ☐     $50,001-$100,000              ☐     $10,000,001-$50 million         ☐    $1,000,000,001-$10 billion
         (on a consolidated basis)        ☐     $100,001-$500,000             ☐     $50,000,001-$100 million        ☐    $10,000,000,001-$50 billion
                                          ☐     $500,001-$1 million           ☐     $100,000,001-$500 million       ☐    More than $50 billion


16.      Estimated liabilities            ☐     $0-$50,000                    ☐     $1,000,001-$10 million          ☒    $500,000,001-$1 billion
                                          ☐     $50,001-$100,000              ☐     $10,000,001-$50 million         ☐    $1,000,000,001-$10 billion
         (on a consolidated basis)        ☐     $100,001-$500,000             ☐     $50,000,001-$100 million        ☐    $10,000,000,001-$50 billion
                                          ☐     $500,001-$1 million           ☐     $100,000,001-$500 million       ☐    More than $50 billion


         Request for Relief, Declaration, and Signatures


WARNING –     Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000
              or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.      Declaration and signature of     ☒     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified
         authorized representative of           in this petition.
         debtor
                                          ☒     I have been authorized to file this petition on behalf of the debtor.

                                          ☒     I have examined the information in this petition and have a reasonable belief that the information is
                                                true and correct.


                                          I declare under penalty of perjury that the foregoing is true and correct.

                                                Executed on      09/30/2020
                                                                 MM / DD / YYYY


                                                /s/ Frank D. Bracken, III                             Frank D. Bracken, III

                                                Signature of authorized representative of debtor      Printed name

                                                Title   Chief Executive Officer




                                                                                                                                                   Page 4
                  Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 5 of 31
Debtor   Lonestar Resources US Inc.                              Case number (if known)
         Name


18.      Signature of attorney        /s/ Timothy A. (“Tad”) Davidson II                  Date     09/30/2020

                                      Signature of authorized representative of debtor             MM/ DD / YYYY


                                      Timothy A. (“Tad”) Davidson II
                                      Printed name

                                      Hunton Andrews Kurth LLP
                                      Firm name

                                      600 Travis Street, Suite 4200
                                      Number         Street

                                      Houston                                             Texas                    77002
                                      City                                                State                    ZIP Code

                                      713-220-4200                                        taddavidson@huntonak.com
                                      Contact phone                                       Email address

                                      24012503                                            Texas
                                      Bar number                                          State




                                                                                                                              Page 5
          Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 6 of 31




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 ---------------------------------------------------------   x
 In re:                                                      : Chapter 11
                                                             :
 LONESTAR RESOURCES US INC.,                                 : Case No. 20-[●]
                                                             :
                     Debtor.                                 :
                                                             :
 --------------------------------------------------------    x

     Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy Under
                                        Chapter 11
1.      If any of the debtor’s securities are registered under Section 12 of the Securities Exchange
        Act of 1934, the SEC file number is 001-37670
2.      The following financial data is the latest available information and refers to the debtor’s
        condition on August 31, 2020
        a.       Total assets                                                            $559,954,942.39
        b.       Total debts (including debts listed in 2.c below)                       $626,219,014.52
        c.       Debt securities held by more than 500 holders                                         N/A
                                                                           Approximate number of holders:
                 secured  unsecured  subordinated  $                                      see comment
                 secured  unsecured  subordinated  $                                      see comment
                 secured  unsecured  subordinated  $                                      see comment
                 secured  unsecured  subordinated  $                                      see comment
                 secured  unsecured  subordinated  $                                      see comment
        d.       Number of shares of preferred stock                             104,893 as of 9/29/2020
        e.       Number of shares of common stock                            25,375,314 as of 9/29/2020
        Comments, if any: Debtor does not and cannot know the precise number of beneficial
        holders of any of the debt securities it has issued and does not believe that any such
        securities are held by more than 500 holders.

3.      Brief description of debtor’s business:       Debtor is an independent oil and natural gas
        company focused on the exploration, development and production of unconventional oil,
        natural gas liquids and natural gas in the Eagle Ford Shale play in South Texas.

4.      List of the names of any person who directly or indirectly owns, controls, or holds, with
        power to vote, 5% or more of the voting securities of debtor: Cede & Co. (90%) and SN




                                                                                                      Page 6
 Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 7 of 31




UR Holdings LLC (6%) are the registered holders holding more than 5% of the common
stock as of 9/29/2020




                                                                             Page 7
            Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 8 of 31



 Fill in this information to identify the case:
 Debtor Name         Lonestar Resources US Inc.
 United States Bankruptcy Court for the:
 Southern                              District of   Texas
                                                     (State)
 Case number (If                                           Chapter   11              ☐ Check if this is an
 known):                                                                                 amended filing


                                                               Schedule 1

                Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

On the date hereof, each of the affiliated entities listed below (including the debtor in this chapter
11 case, collectively, the “Debtors”) filed a voluntary petition for relief under chapter 11 of title
11 of the United States Code in the United States Bankruptcy Court for the Southern District of
Texas. The Debtors have filed a motion requesting that the chapter 11 cases of these entities be
consolidated for procedural purposes only and jointly administered under the number assigned to
the chapter 11 case of Lonestar Resources US Inc.

                                     Lonestar Resources US Inc.
                                     Lonestar Resources Intermediate Inc.
                                     LNR America Inc.
                                     Lonestar Resources America Inc.
                                     Amadeus Petroleum Inc.
                                     Albany Services, L.L.C.
                                     T-N-T Engineering, Inc.
                                     Lonestar Resources, Inc.
                                     Lonestar Operating, LLC
                                     Poplar Energy, LLC
                                     Eagleford Gas, LLC
                                     Eagleford Gas 2, LLC
                                     Eagleford Gas 3, LLC
                                     Eagleford Gas 4, LLC
                                     Eagleford Gas 5, LLC
                                     Eagleford Gas 6, LLC
                                     Eagleford Gas 7, LLC
                                     Eagleford Gas 8, LLC
                                     Eagleford Gas 10, LLC
                                     Eagleford Gas 11, LLC
                                     Lonestar BR Disposal LLC
                                     La Salle Eagle Ford Gathering Line LLC




                                                                                                     Page 8
          Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 9 of 31

                                                                                 Execution Version


                      RESOLUTIONS ADOPTED BY
       UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF
                     LONESTAR RESOURCES US INC.

                                        September 28, 2020

        On this 28th day of September, 2020, the undersigned, being all of the members of the
board of directors (the “Board of Directors”) of Lonestar Resources US Inc., a Delaware
corporation (the “Company,” and, collectively with Lonestar Resources Intermediate Inc., LNR
America Inc., Lonestar Resources America Inc., Amadeus Petroleum Inc., Albany Services,
L.L.C., T-N-T Engineering, Inc., Lonestar Resources, Inc., Lonestar Operating, LLC, Poplar
Energy, LLC, Eagleford Gas, LLC, Eagleford Gas 2, LLC, Eagleford Gas 3, LLC, Eagleford Gas
4, LLC, Eagleford Gas 5, LLC, Eagleford Gas 6, LLC, Eagleford Gas 7, LLC, Eagleford Gas 8,
LLC, Eagleford Gas 10, LLC, Eagleford Gas 11, LLC, Lonestar BR Disposal LLC, and La Salle
Eagle Ford Gathering Line LLC the “Companies”), hereby consent in writing, pursuant to the
provisions of applicable law, based on the advice of the Company’s professionals and advisors,
and after thorough discussions, to taking the following actions and adopting the following
resolutions:

        NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board of
Directors it is desirable and in the best interests of the Company, its creditors, stockholders, and
other interested parties, that the Company seek relief under the provisions of chapter 11 of Title
11 of the United States Code (the “Bankruptcy Code”); and it is further

        RESOLVED, that the Company is hereby authorized, and each “Authorized Person” (as
defined below) shall be, and hereby is, authorized and directed on behalf of the Company, to
commence a case under chapter 11 of the Bankruptcy Code (the “Lonestar Chapter 11 Case”)
by executing, verifying and delivering a voluntary petition in the name of the Company under
chapter 11 of the Bankruptcy Code and causing the same to be filed with the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) in such form and
at such time as the Authorized Person executing said petition shall determine; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and directed on behalf of the Company, to seek to have its Lonestar
Chapter 11 Case jointly administered by the Bankruptcy Court with the separate cases commenced
by the other Companies under chapter 11 of the Bankruptcy Code (the respective Lonestar Chapter
11 Case, together with such other separate cases, the “Chapter 11 Cases”); and it is further

         RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, on behalf of and in the name of the Company, to the extent
applicable, to obtain the use of cash collateral, in such amounts and on such terms as may be agreed
by any Authorized Person, including the grant of replacement liens or other adequate protection,
as is reasonably necessary for the continuing conduct of the affairs of the Company; and it is further

       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, on behalf of and in the name of the Company, to enter into such
forbearance agreements, waivers, amendments or modifications, or other supplements relating to




US-DOCS\115899989.7
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 10 of 31




the Company’s existing indebtedness as may be deemed necessary or appropriate by such
Authorized Person; and it is further

        RESOLVED, that the Company is authorized, and each Authorized Person shall be, and
hereby is, authorized, on behalf of and in the name of the Company, to the extent applicable, to
enter into and seek authority from the Bankruptcy Court to enter into, modify, amend, and/or
assume any restructuring support or similar agreements in connection with the Chapter 11 Cases
and to enter into, and/or seek approval of, any agreements, documents or instruments related
thereto; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and empowered, with full power of delegation, on behalf of and in
the name of the Company, to execute, verify and/or file, or cause to be filed and/or executed or
verified (or direct others to do so on their behalf as provided herein), and to amend, supplement or
otherwise modify from time to time, all necessary or appropriate documents, including, without
limitation, petitions, affidavits, schedules, motions, lists, applications, pleadings and other
documents, agreements and papers, loan agreements, notes, guaranties, security agreements,
pledge agreements and all other documents, agreements or instruments, and to take any and all
actions that the Authorized Person deems necessary or appropriate, each in connection with the
Chapter 11 Cases, any post-petition financing or any cash collateral usage contemplated hereby or
thereby; and it is further

        RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and empowered, on behalf of and in the name of the Company, to
employ and retain the law firms of Latham & Watkins LLP and Hunton Andrews Kurth LLP to
act as attorneys, Rothschild & Co. and Intrepid Financial Partners to act as investment bankers,
and AlixPartners, LLP to act as financial advisors for the Company in connection with the Chapter
11 Cases; and it is further

       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and empowered, on behalf of and in the name of the Company, to
employ and retain such further legal, restructuring, financial, accounting and bankruptcy services
firms (together with the foregoing identified firms, the “Professionals”) as may be deemed
necessary or appropriate by the Authorized Person to assist the Company in carrying out its
responsibilities in the Chapter 11 Cases and achieving a successful reorganization; and it is further

        RESOLVED, that each Authorized Person shall be, and hereby is, authorized, with full
power of delegation, in the name and on behalf of the Company, to take or cause to be taken any
and all such further action and to execute and deliver or cause to be executed or delivered, and to
amend, supplement or otherwise modify from time to time, all such further agreements,
documents, certificates, statements, notices, undertakings and other writings, and to incur and to
pay or direct payment of all such fees and expenses, as in the judgment of the Authorized Person
shall be necessary, appropriate or advisable to effectuate the purpose and intent of any and all of
the foregoing resolutions; and it is further

     RESOLVED, that all acts lawfully done or actions lawfully taken by any officer of the
Company or any of the Professionals in connection with the Chapter 11 Case or any proceedings


                                                 2
US-DOCS\115899989.7
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 11 of 31




related thereto, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed and
approved in all respects as the acts and deeds of the Company; and it is further

        RESOLVED, that any and all actions, whether previously or subsequently taken by any
Authorized Person or any other person authorized to act by an Authorized Person, that are
consistent with the intent and purpose of the foregoing resolutions or in connection with any
matters referred to herein, shall be, and the same hereby are, in all respects, ratified, approved and
confirmed; and it is further

       RESOLVED, that for the purposes of these resolutions, the term “Authorized Person”
shall mean and include Frank D. Bracken, III, Chase Booth and Jason Werth; and it is further

       RESOLVED, that to the extent of any inconsistency between the terms of these
Resolutions Adopted by Unanimous Written Consent and the by-laws of the Company (the “By-
Laws”), the terms of these Resolutions Adopted by Unanimous Written Consent shall control and
the By-Laws shall be amended hereby; and it is further

       RESOLVED, that these Resolutions Adopted by Unanimous Written Consent shall be
governed by the laws of the State of Delaware (without regard to conflict of laws principles).




                                                  3
US-DOCS\115899989.7
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 12 of 31




                                   Dan Lockwood
                                   Sep 28, 2020 06:38:46




                                   Matt Ockwood
                                   Sep 28, 2020 8:21 AM CDT




                                   Phillip Pace
                                   Sep 28, 2020 8:41 AM CDT




                                   Stephen Oglesby
                                   Sep 28, 2020 8:57 AM CDT




                                   Randy Wolsey
                                   Sep 28, 2020 06:34:30
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 13 of 31

                                                                                Execution Version


                            Lonestar Resources Intermediate Inc.
                                       LNR America Inc.
                               Lonestar Resources America Inc.
                                   Amadeus Petroleum Inc.
                                    Albany Services, L.L.C.
                                    T-N-T Engineering, Inc.
                                   Lonestar Resources, Inc.
                                   Lonestar Operating, LLC
                                     Poplar Energy, LLC
                                      Eagleford Gas, LLC
                                     Eagleford Gas 2, LLC
                                     Eagleford Gas 3, LLC
                                     Eagleford Gas 4, LLC
                                     Eagleford Gas 5, LLC
                                     Eagleford Gas 6, LLC
                                     Eagleford Gas 7, LLC
                                     Eagleford Gas 8, LLC
                                    Eagleford Gas 10, LLC
                                    Eagleford Gas 11, LLC
                                  Lonestar BR Disposal LLC
                           La Salle Eagle Ford Gathering Line LLC

                       Omnibus Action by Unanimous Written Consent
                                   in Lieu of a Meeting

                                       September 28, 2020

        The undersigned, constituting all of the members of the board of directors or board of
managers or the members, as applicable (the “Governing Body”), of each of the entities listed
above (each, a “Company” and collectively, the “Companies”), hereby take the following actions
and adopt the following resolutions as the action of the Governing Body by written consent in lieu
of a meeting pursuant to applicable law and such Company’s bylaws, limited liability company
agreement or operating agreement, as applicable, and hereby direct that this written consent be
delivered to the Companies for inclusion in their minutes or filing with their corporate records.

Approval of Bankruptcy Filing

         WHEREAS, each Governing Body has reviewed and considered the materials presented
by the management and financial and legal advisors of the applicable Company regarding the
potential present and future liabilities of each such Company, the strategic alternatives available
to it, and the impact of the foregoing on each such Company’s business;

        WHEREAS, each Governing Body has consulted with the management and financial and
legal advisors of the applicable Company and has considered fully each of the strategic alternatives
available to each such Company; and




US-DOCS\116633345.10
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 14 of 31




        WHEREAS, each Governing Body has determined that it is desirable and in the best
interests of each applicable Company, its creditors and other interested parties, that each such
Company seek relief under the provisions of chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”).

        NOW, THEREFORE, BE IT RESOLVED, that each Governing Body hereby approves
the commencement of cases under chapter 11 of the Bankruptcy Code by each applicable Company
(collectively, the “Subsidiary Chapter 11 Cases”); and it is further

        RESOLVED, that each Company is hereby authorized, and each “Authorized Person”
(as defined below) shall be, and hereby is, authorized and directed on behalf of each Company, to
commence a Subsidiary Chapter 11 Case by executing, verifying and delivering a voluntary
petition in the name of the applicable Company under chapter 11 of the Bankruptcy Code and
causing the same to be filed with the United States Bankruptcy Court for the Southern District of
Texas (the “Bankruptcy Court”) in such form and at such time as the Authorized Person
executing said petition shall determine; and it is further

        RESOLVED, that each Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and directed on behalf of each Company, to seek to have its respective
Subsidiary Chapter 11 Case jointly administered by the Bankruptcy Court with the separate cases
commenced by the other Companies and Lonestar Resources US Inc., a Delaware corporation
(“Lonestar”), under chapter 11 of the Bankruptcy Code (the respective Lonestar Chapter 11 Case,
together with such Subsidiary Chapter 11 Cases, the “Chapter 11 Cases”); and it is further

         RESOLVED, that each Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, on behalf of and in the name of each Company, to the extent
applicable, to obtain the use of cash collateral, in such amounts and on such terms as may be agreed
by any Authorized Person, including the grant of replacement liens or other adequate protection,
as is reasonably necessary for the continuing conduct of the affairs of the applicable Company;
and it is further

       RESOLVED, that each Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized, on behalf of and in the name of each Company, to enter into such
forbearance agreements, waivers, amendments or modifications, or other supplements relating to
applicable Company’s existing indebtedness as may be deemed necessary or appropriate by such
Authorized Person; and it is further

        RESOLVED, that each Company is authorized, and each Authorized Person shall be, and
hereby is, authorized, on behalf of and in the name of each Company, to the extent applicable, to
enter into and seek authority from the Bankruptcy Court to enter into, modify, amend, and/or
assume any restructuring support or similar agreements in connection with the Chapter 11 Cases
and to enter into, and/or seek approval of, any agreements, documents or instruments related
thereto; and it is further

       RESOLVED, that each Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and empowered, with full power of delegation, on behalf of and in
the name of each Company, to execute, verify and/or file, or cause to be filed and/or executed or


                                                 2
US-DOCS\116633345.10
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 15 of 31




verified (or direct others to do so on their behalf as provided herein), and to amend, supplement or
otherwise modify from time to time, all necessary or appropriate documents, including, without
limitation, petitions, affidavits, schedules, motions, lists, applications, pleadings and other
documents, agreements and papers, loan agreements, notes, guaranties, security agreements,
pledge agreements and all other documents, agreements or instruments, and to take any and all
actions that the Authorized Person deems necessary or appropriate, each in connection with the
Chapter 11 Cases, any post-petition financing or any cash collateral usage contemplated hereby or
thereby; and it is further

        RESOLVED, that each Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and empowered, on behalf of and in the name of each Company, to
employ and retain the law firms of Latham & Watkins LLP and Hunton Andrews Kurth LLP to
act as attorneys, Rothschild & Co. and Intrepid Financial Partners to act as investment bankers,
and AlixPartners, LLP to act as financial advisors, for each Company in connection with the
Chapter 11 Cases; and it is further

         RESOLVED, that each Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized and empowered, on behalf of and in the name of each Company, to
employ and retain such further legal, restructuring, financial, accounting and bankruptcy services
firms (together with the foregoing identified firms, the “Professionals”) as may be deemed
necessary or appropriate by the Authorized Person to assist each Company in carrying out its
respective responsibilities in the Chapter 11 Cases and achieving a successful reorganization; and
it is further

         RESOLVED, that Amadeus Petroleum Inc., a Texas corporation, and Lonestar Resources,
Inc., a Delaware corporation (together, the “Texas Members”), becoming a Debtor in Possession
(as defined in Texas Business Organizations Code) shall not cause the Texas Members to cease to
be the sole member of Albany Services, L.LC., a Texas limited liability company, Lonestar
Operating, LLC, a Texas limited liability company, Poplar Energy, LLC, a Texas limited liability
company, Eagleford Gas, LLC, a Texas limited liability company, Eagleford Gas 2, LLC, a Texas
limited liability company, Eagleford Gas 3, LLC, a Texas limited liability company, Eagleford
Gas 4, LLC, a Texas limited liability company, Eagleford Gas 5, LLC, a Texas limited liability
company, Eagleford Gas 6, LLC, a Texas limited liability company, Eagleford Gas 7, LLC, a
Texas limited liability company, Eagleford Gas 8, LLC, a Texas limited liability company,
Eagleford Gas 10, LLC, a Texas limited liability company, Eagleford Gas 11, LLC, a Texas limited
liability company, Boland Building, LLC, a Texas limited liability company, Lonestar BR
Disposal LLC, a Texas limited liability company, and La Salle Eagle Ford Gathering Line LLC, a
Texas limited liability company (collectively, the “Texas LLCs”), as applicable, and upon the
Texas Members becoming a Debtor in Possession (as defined in the Texas Business Organizations
Code), each of the Texas Members and the Texas LLCs shall each continue without dissolution;
and it is further

General

        RESOLVED, that each Authorized Person shall be, and hereby is, authorized, with full
power of delegation, in the name and on behalf of each Company, to take or cause to be taken any
and all such further action and to execute and deliver or cause to be executed or delivered, and to


                                                 3
US-DOCS\116633345.10
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 16 of 31




amend, supplement or otherwise modify from time to time, all such further agreements,
documents, certificates, statements, notices, undertakings and other writings, and to incur and to
pay or direct payment of all such fees and expenses, as in the judgment of the Authorized Person
shall be necessary, appropriate or advisable to effectuate the purpose and intent of any and all of
the foregoing resolutions; and it is further

       RESOLVED, that all acts lawfully done or actions lawfully taken by any officer of any of
the Companies or any of the Professionals in connection with any Chapter 11 Case of the
Companies or any proceedings related thereto, or any matter related thereto, be, and hereby are,
adopted, ratified, confirmed and approved in all respects as the acts and deeds of the applicable
Company; and it is further

        RESOLVED, that any and all actions, whether previously or subsequently taken by any
Authorized Person or any other person authorized to act by an Authorized Person, that are
consistent with the intent and purpose of the foregoing resolutions or in connection with any
matters referred to herein, shall be, and the same hereby are, in all respects, ratified, approved and
confirmed; and it is further

       RESOLVED, that for the purposes of these resolutions, the term “Authorized Person”
shall mean and include Frank D. Bracken, III, Chase Booth and Jason Werth.

       Any facsimile or other electronic signature of each Governing Body to this Omnibus
Action by Unanimous Written Consent in Lieu of a Meeting shall be fully effective as an original
signature hereto.


                                     [Signature Pages Follow]




                                                  4
US-DOCS\116633345.10
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 17 of 31
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 18 of 31
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 19 of 31
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 20 of 31
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 21 of 31
Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 22 of 31
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 23 of 31




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
LONESTAR RESOURCES US INC., et al.,                          : Case No. 20-[●]
                                                             :
                    Debtors.                                 : (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

                    CONSOLIDATED LIST OF CREDITORS HOLDING THE
                        THIRTY LARGEST UNSECURED CLAIMS

         Lonestar Resources US Inc. and the entities listed in Schedule 1 to this petition (together,
the “Debtors”) each filed a petition in this Court on the date hereof for relief under chapter 11 of
title 11 of the United States Code. Contemporaneously with the filing of their petitions, the Debtors
filed a motion requesting, among other things, authority to file a consolidated list of creditors
holding the thirty largest unsecured claims (the “Largest Unsecured Creditors List”).

        The Largest Unsecured Creditors List is based on the Debtors’ books and records as of
approximately September 28, 2020, and was prepared in accordance with Rule 1007(d) of the
Federal Rules of Bankruptcy Procedure for filing in the Debtors’ chapter 11 cases. The Largest
Unsecured Creditors List does not include persons who come within the definition of “insider” set
forth in 11 U.S.C. § 101(31).

         The information contained in the Largest Unsecured Creditors List shall not constitute an
admission by, nor shall it be binding on, the Debtors. Moreover, nothing herein shall affect the
Debtors’ rights to challenge the amount or characterization of any claim at a later date. The failure
to list a claim as contingent, unliquidated, or disputed does not constitute a waiver of the Debtors’
rights to contest the validity priority and/or amount of such a claim.




1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are Lonestar Resources US Inc. (4035), Lonestar Resources Intermediate Inc. (2449), LNR America Inc. (3936),
Lonestar Resources America Inc. (5863), Amadeus Petroleum Inc. (8763), Albany Services, L.L.C. (3185), T-N-T
Engineering, Inc. (0348), Lonestar Resources, Inc. (8204), Lonestar Operating, LLC (5228), Poplar Energy, LLC
(5718), Eagleford Gas, LLC (5513), Eagleford Gas 2, LLC (0638), Eagleford Gas 3, LLC (3663), Eagleford Gas 4,
LLC (8776), Eagleford Gas 5, LLC (5240), Eagleford Gas 6, LLC (4966), Eagleford Gas 7, LLC (3078), Eagleford
Gas 8, LLC (7542), Eagleford Gas 10, LLC (2838), Eagleford Gas 11, LLC (5951), Lonestar BR Disposal LLC (0644),
and La Salle Eagle Ford Gathering Line LLC (8877). The Debtors’ address is 111 Boland Street, Suite 300, Fort
Worth, TX 76107.



                                                                                                                 Page 11
                      Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 24 of 31


 Fill in this information to identify the case:
 Debtor Name           Lonestar Resources US Inc.
 United States Bankruptcy Court for the:
 Southern                                     District of   Texas
                                                            (State)                                                                  ☐ Check if this is an
 Case number (If known):                                              Chapter   11                                                       amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who
Have the 30 Largest Unsecured Claims and Are Not Insiders       12/15
A list of creditors holding the thirty (30) largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include
claims which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.
§ 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the thirty (30) largest unsecured claims.
 Name of creditor and complete             Name, telephone number, and          Nature of       Indicate if     Amount of unsecured claim
 mailing address, including zip            email address of creditor            the claim       claim is        If the claim is fully unsecured, fill in only
 code                                      contact                              (for example,   contingent,     unsecured claim amount. If claim is
                                                                                trade debts,    unliquidated,   partially secured, fill in total claim amount
                                                                                bank loans,     or disputed     and deduction for value of collateral or
                                                                                professional                    setoff to calculate unsecured claim.
                                                                                services, and                    Total        Deduction
                                                                                government                      claim, if    for value of      Unsecured
                                                                                contracts)                      partially     collateral         claim
                                                                                                                secured        or setoff
1     UMB Bank, N.A.                      816-391-4100                          11.250%         Unliquidated
      P O Box 414589                                                            Senior                                                       271,171,875.00
      Kansas City, MO 641414589                                                 Unsecured
                                                                                Notes
2     PPP Loan U.S. Small                 Phone: 800-827-5722                   Debt
      Business Administration             Email: answerdesk@sba.gov                                                                            2,156,800.00
      409 3rd St, SW
      Washington, DC 20416
3     Independence Contract               281-598-1230                          Trade
      Drilling, Inc                                                             Payable                                                        1,058,501.66
      20475 SH 249, Suite 300
      Houston, Texas 77070
4     Kodiak Gas Services, LLC            936-539-3300                          Trade
      15320 Hwy 105 W, Ste. 210           ar@kodiakgas.com;                     Payable                                                          361,050.00
      Montgomery, TX 77356                Stacie Herlong:
                                          stacie.herlong@kodiakgas.com
5     JACAM                               Sue Sillin: sue.sillin@jacam.com      Trade
      205 S. Broadway                     620-278-3355x8130;                    Payable                                                          263,391.01
      Sterling, KS 67579                  Gina Parker:
                                          gina.parker@jacam.com
                                          620-278-3355x8123
6     Twilight Services Inc               Shannon Hager                         Trade
      5401 Old Granbury Rd.               817-326-4806                          Payable                                                          240,611.04
      Granbury, TX 76049                  shager@twilightservicesinc.com
7     Stellar Drilling Fluids, LLC        832-726-0006                          Trade
      3403 Marquart St.                                                         Payable                                                          236,966.29
      Houston, TX 77027
8     OSC Energy, LLC                     830-579-4487                          Trade
      7426 South Staples Street,          Ellie Cavazos - 361-412-7345          Payable                                                          226,342.77
      Ste #107
      Corpus Christi, Texas 78413
9     Supreme Production Services, Yvonne Rosales                               Trade
      Inc. 5901 State Highway 44   361-299-2700                                 Payable                                                          222,032.94
      Corpus Christi, Texas 78406  Billing@supremeproduction.net




                                                                                                                                                     Page 12
                     Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 25 of 31


Name of creditor and complete            Name, telephone number, and    Nature of       Indicate if     Amount of unsecured claim
mailing address, including zip           email address of creditor      the claim       claim is        If the claim is fully unsecured, fill in only
code                                     contact                        (for example,   contingent,     unsecured claim amount. If claim is
                                                                        trade debts,    unliquidated,   partially secured, fill in total claim amount
                                                                        bank loans,     or disputed     and deduction for value of collateral or
                                                                        professional                    setoff to calculate unsecured claim.
                                                                        services, and                    Total        Deduction
                                                                        government                      claim, if    for value of      Unsecured
                                                                        contracts)                      partially     collateral         claim
                                                                                                        secured        or setoff
10   TransTex LLC - Transtex             Susan Hinton                   Trade
     Treating                            713-654-4440                   Payable                                                          213,625.98
     440 Louisiana St., Suite 700        shinton@transtextreating.com
     Houston, TX 77002-1054
11   Liberty Lift Solutions, LLC         713-575-2300                   Trade
     16420 Park Ten Pl #300              bobby.evans@libertylift.com    Payable                                                          182,980.23
     Houston, TX 77084
12   Trisun Energy Services, LLC         Lena Fu                        Trade
     7501 Miller Road 2                  lena.fu@trisun-energy.com      Payable                                                          148,602.14
     Houston, TX 77049                   281-860-0900
                                         info@trisun-energy.com
13   Stallion Oilfield Services          (713) 528-5544                 Trade
     950 Corbindale Rd #400              Penny Krier                    Payable                                                          133,771.84
     Houston, TX 77024                   pkrier@sofs.cc
                                         361-894-0923
14   Wrangler Trucking LLC               Janice Walleck                 Trade
     PO Box 1603                         361-594-8275                   Payable                                                          133,016.04
     Shiner, TX 77984                    wranglertrucking@gmail.com
15   Pioneer Well Services, LLC -        210-828-7689                   Trade
     Pioneer Energy Services                                            Payable                                                          129,794.50
     1250 NE Loop 410, Suite
     1000
     San Antonio, TX 78209
16   5J Oilfield Services, LLC           Lindsey Frye                   Trade
     4090 N. Hwy 79,                     lfrye5JOilfield.net            Payable                                                          125,735.00
     Palestine, TX 75801                 903-723-0253
                                         info@5jtrucking.net
17   Scientific Drilling International   281-443-3300                   Trade
     16701 Greenspoint Park                                             Payable                                                          125,671.72
     Drive, Suite 200
     Houston, TX 77060
18   Global Vessel and Tank, LLC         scamel@globalvessel.com        Trade
     117 Liberty Avenue                  info@globalvessel.com          Payable                                                          103,032.36
     Lafayette, LA 70509                 337-534-8925
19   JSA Safety & Consulting, Inc.       amy@jsa-safety.com             Trade
     P. O. Box 878Poteet, Texas          stefanie@jsa-safety.com        Payable                                                            94,289.70
     78065                               830-742-2580
20   US Ecology Energy Waste             Crystal Kelly                  Trade
     Disposal Services, LLC              Crystal.Kelly@usecology.com    Payable                                                            91,277.89
     PO BOX 4248 Dept. 6742              p: (346) 388-3421
     Houston, TX 77210-4248
21   New Tech Global Ventures,           Larry A. Cress, P.E.           Trade
     LLC                                 lcress@ntglobal.com            Payable                                                            75,484.50
     1030 Regional Park Dr               (281) 951-4330
     Houston, TX 77060
22   HC Carriers, LLC                    Vanessa Laurel:                Trade
     4519 San Bernardo Ave               (956) 309-3555,                Payable                                                            73,906.00
     Laredo, TX 78041                    (956) 517-4050 (Office)
23   New Tech Global                     281-872-9300                   Trade
     Environmental, LLC 911              John Wilson                    Payable                                                            70,172.32
     Regional Park Dr                    jwilson@ntglobal.com
     Houston, TX 77060                   281-682-9761
24   Schlumberger Technology             email: billing@slb.com         Trade
     Corporation                         Nashida Subhi                  Payable                                                            69,730.48
     1430 Enclave Parkway,               (713) 375-3494
     MD750
     Houston, TX 77077


                                                                                                                                             Page 13
                   Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 26 of 31


Name of creditor and complete      Name, telephone number, and       Nature of       Indicate if     Amount of unsecured claim
mailing address, including zip     email address of creditor         the claim       claim is        If the claim is fully unsecured, fill in only
code                               contact                           (for example,   contingent,     unsecured claim amount. If claim is
                                                                     trade debts,    unliquidated,   partially secured, fill in total claim amount
                                                                     bank loans,     or disputed     and deduction for value of collateral or
                                                                     professional                    setoff to calculate unsecured claim.
                                                                     services, and                    Total        Deduction
                                                                     government                      claim, if    for value of      Unsecured
                                                                     contracts)                      partially     collateral         claim
                                                                                                     secured        or setoff
25   BJ Services, LLC              281-408-2361                      Trade
     11211 FM 2920 Rd.                                               Payable                                                            65,410.63
     Tomball, Texas 77375
26   CB&F Construction LLC         Phone: 830-560-6925               Trade
     1379 Garden Laurel New                                          Payable                                                            58,945.70
     Braunfels, TX 78130
27   Innovex Downhole Solutions, Phone: 281-602-7815                 Trade
     Inc.                        sales@innovex-inc.com               Payable                                                            57,073.29
     4310 N Sam Houston Pkwy E,
     Houston, TX 77032
28   CWR Management LLC            Stacy Castillo: 915-549-0334      Trade
     Clear Water Resources LLC     Amanda Robinson:                  Payable                                                            55,813.60
     1619 E. Common Street Suite   arobinson@cw-r.com
     A101                          830-627-9044
     New Braunfels, TX 78130
29   Warrior Supply, Inc.3107      (361)570-1711 -                   Trade
     Houston HwyVictoria, TX       Billing@warriorsupply.com         Payable                                                            52,645.18
     77901                         Elaine Brzozowski:
                                   elaine@warriorsupply.com
30   Ron Bridges Corporation       Ron Bridges, 281-201-2877 EXT 5   Trade
     142 Eldridge Rd, Suite C      ronbridgescorp@aol.com            Payable                                                            51,757.30
     Sugar Land, TX 77478




                                                                                                                                          Page 14
                     Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 27 of 31


Fill in this information to identify the case:
Debtor Name           Lonestar Resources US Inc.
United States Bankruptcy Court for the:
Southern                                     District of   Texas
                                                           (State)
Case number (If known):                                              Chapter      11



Official Form 202
Declaration Under Penalty of Perjury for
Non-Individual Debtors                                                                                                                       12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.
                       Declaration and signature
                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                       or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                       correct:
                       ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                       ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                       ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                       ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                       ☐          Schedule H: Codebtors (Official Form 206H)
                       ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                       ☐          Amended Schedule
                       ☒          Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims and Are
                                  Not Insiders (Official Form 204)
                       ☐          Other document that requires a declaration
I declare under penalty of perjury that the foregoing is true and correct.

Executed on      09/30/2020                                          /s/ Frank D. Bracken, III
                MM / DD / YYYY                                       Signature of individual signing on behalf of debtor

                                                                     Frank D. Bracken, III
                                                                     Printed name

                                                                     Chief Executive Officer
                                                                     Position or relationship to debtor




                                                                                                                                                   Page 15
          Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 28 of 31




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
LONESTAR RESOURCES US INC.,                                  : Case No. 20-[●]
                                                             :
                    Debtor.                                  :
                                                             :
------------------------------------------------------------ x

                                       LIST OF EQUITY HOLDERS

         Pursuant to Rule 1007 of the Federal Rules of Bankruptcy Procedure, the following is a list
of registered equity security holders:1
                                                                                             Percentage of Equity
             Equity Holders                        Address of Equity Holder
                                                                                                      Held
    Chambers Energy Capital III, LP 600 Travis Street, Suite 4700                           100% of the Series A-1
                                    Houston, TX 77002                                       Preferred Stock
    Cede & Co                       PO Box 20
                                    Bowling Green Stn                                       90% of Common Stock
                                    New York, NY 10274
    SN UR Holdings LLC              c/o Gregory Kopel
                                    Legal Department
                                                                                            6% of Common Stock
                                    1000 Main Street Suite 3000
                                    Houston, TX 77002
    Jetx Energy LLC                 9200 E Mineral Ave Suite 200
                                                                                            2% of Common Stock
                                    Centennial, CO 80112




1
           Lonestar Resources US Inc. does not and cannot know the precise holdings or identity of the beneficial holders of its
publicly traded common stock. Therefore, Lonestar Resources US Inc. is listing the (i) holders of common equity that hold more
than 1% of the common shares and (ii) the preferred equity holder.



                                                                                                                        Page 16
                     Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 29 of 31



Fill in this information to identify the case:
Debtor Name           Lonestar Resources US Inc.
United States Bankruptcy Court for the:
Southern                                     District of   Texas
                                                           (State)
Case number (If known):                                              Chapter      11



Official Form 202
Declaration Under Penalty of Perjury for
Non-Individual Debtors                                                                                                                       12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.
                       Declaration and signature
                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                       or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                       correct:
                       ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                       ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                       ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                       ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                       ☐          Schedule H: Codebtors (Official Form 206H)
                       ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                       ☐          Amended Schedule
                       ☐          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
                                  (Official Form 204)
                       ☒          Other document that requires a declaration List of Equity Holders
I declare under penalty of perjury that the foregoing is true and correct.


Executed on      09/30/2020                                          /s/ Frank D. Bracken, III
                MM / DD / YYYY                                       Signature of individual signing on behalf of debtor

                                                                     Frank D. Bracken, III
                                                                     Printed name

                                                                     Chief Executive Officer
                                                                     Position or relationship to debtor




                                                                                                                                                   Page 17
         Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 30 of 31




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
LONESTAR RESOURCES US INC.,                                  : Case No. 20-[●]
                                                             :
                    Debtor.                                  :
                                                             :
------------------------------------------------------------ x

                            CORPORATE OWNERSHIP STATEMENT

                 Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure, the following entities that directly or indirectly own 10% or more of any class of the
debtor’s equity interests: 1

                 Shareholder                               Approximate Percentage of Units Held
         Chambers Energy Capital III, LP                 100% of the Series A-1 Preferred Stock
                  Cede& Co.                              90% of Common Stock




1
         Lonestar Resources US Inc. does not and cannot know the precise holdings or identity of the beneficial
holders of its publicly traded common stock. Therefore, Lonestar Resources US Inc. is listing (i) the registered
holders of common equity that hold more than 10% of the common shares and (ii) the preferred equity holder.



                                                                                                         Page 18
                      Case 20-34805 Document 1 Filed in TXSB on 09/30/20 Page 31 of 31


 Fill in this information to identify the case:
 Debtor Name           Lonestar Resources US Inc.
 United States Bankruptcy Court for the:
 Southern                                     District of   Texas
                                                            (State)
 Case number (If known):                                              Chapter     11



Official Form 202
Declaration Under Penalty of Perjury for
Non-Individual Debtors                                                                                                                     12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.
                       Declaration and signature
                       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
                       or another individual serving as a representative of the debtor in this case.

                       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
                       correct:
                       ☐          Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                       ☐          Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                       ☐          Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                       ☐          Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                       ☐          Schedule H: Codebtors (Official Form 206H)
                       ☐          Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                       ☐          Amended Schedule
                       ☐          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                                  Form 204)
                       ☒          Other document that requires a declaration Corporate Ownership Statement
I declare under penalty of perjury that the foregoing is true and correct.


Executed on      09/30/2020                                         /s/ Frank D. Bracken, III
                MM / DD / YYYY                                      Signature of individual signing on behalf of debtor

                                                                    Frank D. Bracken, III
                                                                    Printed name

                                                                    Chief Executive Officer
                                                                    Position or relationship to debtor




                                                                                                                                                  Page 19
